                                   1                               UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3
                                        ROBERT M. STEWARD,
                                   4                                                   Case No. 18-cv-02152-RS (PR)
                                                      Plaintiff,
                                   5
                                                v.                                     ORDER REOPENING ACTION
                                   6
                                        J. GILLSON, et al.,
                                   7
                                                      Defendants.
                                   8

                                   9

                                  10          Plaintiff’s motion to reopen this action is GRANTED. (Dkt. No. 25.) The
                                  11   judgment and the order of dismissal are VACATED. (Dkt. Nos. 14 and 15.)
                                  12          On or before December 3, 2018, plaintiff shall file an amended complaint. The
Northern District of California
 United States District Court




                                  13   new complaint must include the caption and civil case number used in this order (18-02152
                                  14   RS (PR)) and the words FIRST AMENDED COMPLAINT on the first page. Because an
                                  15   amended complaint completely replaces the previous complaints, plaintiff must include in
                                  16   his first amended complaint all the claims he wishes to present and all of the defendants he
                                  17   wishes to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may not
                                  18   incorporate material from the prior complaint by reference. The complaint must also
                                  19   appear on this Court’s form, a copy of which will be sent to him. Failure to file an
                                  20   amended complaint in accordance with this order will result in dismissal of this action
                                  21   without further notice to plaintiff.
                                  22          No extensions of time will be granted. The Clerk shall terminate Dkt. No. 25.
                                  23          IT IS SO ORDERED.
                                  24   Dated: October ___,
                                                      23 2018
                                                                                        _________________________
                                  25
                                                                                           RICHARD SEEBORG
                                  26                                                     United States District Judge
                                  27

                                  28
